SUMMARY ORDER

Plaintiff-appellant Kristin Keeffe appeals from a decision of the United States District Court for the Northern District of New York, Keeffe v. Natalie, 337 B.R. 11 (N.D.N.Y.2006) (“Keeffe I”), affirming an unreported decision of the Bankruptcy Court (Littlefield, B.J.), granting defendant-appellee Toni Natalie summary judgment and dismissing Keeffe’s claims. We presume the parties’ familiarity with the facts and procedural background of the case and with the issues on appeal.
Revocation of a bankruptcy discharge is an extraordinary remedy, and the party seeking it “has the burden of proving the facts upon which revocation is conditioned by the statute.” In re Popovich, 105 F.2d 154, 155 (2d Cir.1939). Keeffe’s submission of tax warrants purporting to show that Blue Crystal was generating a profit post-petition, without explanation or interpretative guidance provided to the court, was insufficient to carry this burden.
*98For this foregoing reason, we AFFIRM the judgment of the district court.